DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
 
Response to Amendment
Applicant’s amendment dated 10/17/2022, in which claims 1, 9, 16 were amended, claims 7-8, 11, 14, 21, 24 were cancelled, claims 25-26 were added, has been entered.

Claim Objections
Claim 26 is objected to because of the following informalities:  claim 26 recites “an oxide layer” which appears to be a mistyping of --the oxide layer--.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US Pub. 20070026677) in view of Nakano et al. (US Pub. 20150079311) and Bencher et al. (US Pub. 20090111281)
Regarding claims 1, 3, 4, 5, Ji et al. discloses in Fig. 2A-2B, Fig. 8A-8D a method of manufacturing a semiconductor device, the method comprising: 
depositing a dielectric layer [208 or 808] over a substrate [210 or 810][paragraph [0033], [0056]];
depositing a masking layer [204 or 804] covering the dielectric layer [208 or 808][paragraph [0033], [0056]]; 
performing a patterning on the masking layer [204 or 804] to form a recess that exposes a top surface of the dielectric layer [208 or 808], wherein the recess has a first interior width [Fig. 2A, Fig. 8A, paragraph [0033], [0056]]];
depositing a silicon containing layer [212 or 818] over the masking layer [204 or 804] and within the recess, wherein the silicon containing layer [212 or 818] is formed from a plurality of precursors [silicon containing precursor and carbon containing precursor], wherein depositing the silicon containing layer [212] within the recess forms a trench within the recess having a second interior width that is smaller than the first interior width [Fig. 2B, Fig. 8B, paragraph [0039]-[0041]]; and 
performing an etching process to extend the trench into the dielectric layer [808], using the masking layer [804] and the silicon containing layer [818] as a combined etching mask [Fig. 8C, paragraph [0057]];
wherein top surfaces of the masking layer [804] remain covered by the silicon containing layer [818] after the etching process [Fig. 8C].
Ji et al. fails to disclose 
wherein the silicon containing layer is an oxide layer;
wherein the precursors of the plurality of precursors are free of allotropes of oxygen, and wherein depositing the oxide film comprises forming a plasma of a first precursor of the plurality of precursors;
wherein the plurality of precursors includes H2O, CO2, or H2O2;
wherein depositing the oxide layer comprises a process temperature of less than about 200oC;
wherein the oxide film is silicon oxycarbide.
However, Ji et al. discloses in paragraph [0041] discloses the silicon containing protective layer is deposited using organosilicon compound including oxygen such as Si(OC2H5)4, thus it appears silicon containing protective layer is an oxide layer.
Bencher et al. discloses in Fig. 3C, paragraph [0031] 
wherein the silicon containing layer [320] is an oxide layer;
wherein depositing the oxide layer comprises a process temperature of less than 200 °C;
wherein the oxide film is silicon oxycarbide [carbon-doped silicon oxide].
Nakano discloses in paragraph [0002], [0009]-[0016], [0022]-[0033].
wherein the oxide film is formed from a plurality of precursors [precursor having hydrocarbons, precursor contains Si or metal, CxOy and/or NxOy], wherein the precursors [precursor having hydrocarbons, precursor contains Si or metal, CxOy and/or NxOy] of the plurality of precursors are free of allotropes of oxygen [paragraph [0024]-[0025]], and wherein depositing the oxide film comprises forming a plasma of a first precursor [CxOy and/or NxOy] of the plurality of precursors [precursor having hydrocarbons, precursor contains Si or metal, CxOy and/or NxOy][paragraph [0009], [0018], [0024]]; 
wherein the plurality of precursors comprises H2O, CO2, or H2O2 [CO2]; 
wherein depositing the oxide layer comprises a process temperature of less than about 200oC [400oC. or less] or [25oC-500oC][paragraph [0025], Table 1, Table 2].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Nakano and Bencher et al. into the method of Ji et al. to include wherein the silicon containing layer is an oxide layer; wherein the precursors of the plurality of precursors are free of allotropes of oxygen, and wherein depositing the oxide film comprises forming a plasma of a first precursor of the plurality of precursors; wherein the plurality of precursors includes CO2; wherein depositing the oxide layer comprises a process temperature of less than about 200oC; wherein the oxide film is silicon oxycarbide. The ordinary artisan would have been motivated to modify Ji et al. in the above manner for the purpose of providing suitable method for forming an oxide layer by PEALD and or PECVD in which oxidation of an underlying layer can effectively be inhibited, the generation of particles can effectively be inhibited and ignition of plasma can be stabilized without increasing RF power to be applied [paragraph [0002], [0010] of Nakano et al.]; providing suitable silicon containing material suitable to form a reliable mask for use in a subsequent etch process [paragraph [0031]-[0032] of Bencher et al.].  Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).   

Regarding claim 6, Ji et al. discloses in paragraph [0050]
wherein the masking layer comprises a photoresist.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US Pub. 20070026677) in view of Nakano et al. (US Pub. 20150079311) and Bencher et al. (US Pub. 20090111281) as applied to claim 1 above and further in view of Subramanian (US Pub. 20070196980).
Regarding claim 2, Ji et al. fails to explicitly disclose 
wherein the sidewalls of the trench within the recess have a roughness that is less than the roughness of the sidewalls of the recess.
However, it appears, if not, it is obvious that the sidewalls of the trench within the recess have a roughness that is less than the roughness of the sidewalls of the recess due to the deposition of the oxide layer.
For further support, Subramanian is cited.
Subramanian discloses in Fig. 2, paragraph [0001], [0003]-[0004], [0007], [0042]
wherein the sidewalls of the trench within the recess have a roughness that is less than the roughness of the sidewalls of the recess.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Subramanian into the method of Ji et al. and Nakano et al. to include wherein the sidewalls of the trench within the recess have a roughness that is less than the roughness of the sidewalls of the recess. The ordinary artisan would have been motivated to modify Ji et al. and Nakano et al. in the above manner for the purpose of reducing line edge roughness to reduce/prevent undesirable effects in integrated circuit components [paragraph [0001], [0003]-[0004], [0007] of Subramanian.]. 

Claims 9-10, 12-13, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US Pub. 20070026677) in view of Nakaune et al. (US Pub. 20070090090), Bencher et al. (US Pub. 20090111281) and Subramanian (US Pub. 20070196980).
Regarding claims 9 and 25, Ji et al. discloses in Fig. 2A-2B, Fig. 8A-8C, a method comprising: 
forming a first dielectric layer [208 or 808] over a semiconductor substrate [210 or 810]][paragraph [0033], [0056]];
forming a second dielectric layer [204 or 804] over the first dielectric layer [208 or 808][paragraph [0033], [0056]]; 
forming openings in the second dielectric layer [204 or 804], wherein the sidewalls of the openings in the second dielectric layer [204 or 804] have a first roughness [Fig. 2A, Fig. 8A, paragraph [0033], [0056]]; 
depositing a silicon containing layer [212 or 818] on the second dielectric layer [204 or 804], wherein the silicon containing layer [212 or 818] extends over a top surface of the second dielectric layer [204 or 804] and on the sidewalls of the openings in the second dielectric layer [204 or 804], wherein first portions [sidewall portions] of the silicon containing layer [212 or 818] on the sidewalls of the openings in the second dielectric layer [204 or 804] have a second roughness [Fig. 2B, Fig. 8B, paragraph [0039]-[0041]]; and 
etching openings in the first dielectric layer [808] using the second dielectric layer [804] and the first portions [sidewall portions] of the silicon containing layer [818] as a combined etch mask, wherein top surfaces of the second dielectric layer [804] remain covered by the silicon containing layer [818] after the etching process [Fig. 8C and paragraph [0057]].
Ji et al. fails to disclose
forming openings in the second dielectric layer comprising:
forming a third dielectric layer over the second dielectric layer; 
patterning the third dielectric layer;
etching openings in the second dielectric layer using the patterned third dielectric layer as an etch mask.
Nakaune et al. discloses in Fig. 3A-3D,
forming openings in the second dielectric layer [14] comprising:
forming a third dielectric layer [13] over the second dielectric layer [14]; 
patterning the third dielectric layer [13];
etching openings in the second dielectric layer [14] using the patterned third dielectric layer [13] as an etch mask.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Nakaune et al. into the method of Ji et al. to include forming openings in the second dielectric layer comprising: forming a third dielectric layer over the second dielectric layer; patterning the third dielectric layer; etching openings in the second dielectric layer using the patterned third dielectric layer as an etch mask. The ordinary artisan would have been motivated to modify Ji et al. in the above manner for the purpose of providing suitable method for patterning the second dielectric layer with good dimensional controllability [paragraph [0006], [0009], [0011], [0024] of Nakaune et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Ji et al. fails to disclose
wherein the silicon containing layer is a LTD layer;
depositing the LTD layer comprises a process temperature of less than 200 °C.
Bencher et al. discloses in Fig. 3C, paragraph [0031] 
wherein the layer [320] is a LTD layer;
depositing the LTD layer comprises a process temperature of less than 200 °C.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Bencher et al. into the method of Ji et al. to include wherein the silicon containing layer is a LTD layer; depositing the LTD layer comprises a process temperature of less than 200 °C. The ordinary artisan would have been motivated to modify Ji et al. in the above manner for the purpose of providing suitable alternative spacer forming material suitable to form a reliable mask for use in a subsequent etch process [paragraph [0031]-[0032] of Bencher et al.].
Ji et al., Nakaune et al. and Bencher et al. fails to disclose 
the second roughness that is less than the first roughness. 
However, it appears, if not, it is obvious that the second roughness that is less than the first roughness due to the deposition of the silicon containing layer/LTD layer.
For further support, Subramanian is cited.
Subramanian discloses in Fig. 2, paragraph [0001], [0003]-[0004], [0007], [0042]
the second roughness that is less than the first roughness. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Subramanian into the method of Ji et al. and Nakano et al. to include the second roughness that is less than the first roughness. The ordinary artisan would have been motivated to modify Ji et al., Nakaune et al. and Bencher et al. in the above manner for the purpose of reducing line edge roughness to reduce/prevent undesirable effects in integrated circuit components [paragraph [0001], [0003]-[0004], [0007] of Subramanian.]. 

Regarding claim 10, Ji discloses in paragraph [0041] that the silicon containing protective layer is deposited using silicon containing precursor including organosilicon compounds having oxygen such as Si(OC2H5)4 and carbon containing precursor. Thus, it appears that the silicon containing protective layer disclosed by Ji et al. is an oxide material comprising carbon. Bencher et al. also discloses in paragraph [0031] wherein the LTD material [302] is an oxide material comprising carbon [carbon-doped silicon oxide]. Consequently, the combination of Ji et al. and Bencher et al. discloses limitation of claim 10.

Regarding claim 12, Ji et al., Bencher et al. and Nakaune et al. disclose wherein the second dielectric layer is a polymer [paragraph [0024] of Nakaune et al., paragraph [0050] of Ji et al., paragraph [0022] of Bencher et al.].

Regarding claim 13, Ji et al. discloses in Fig. 2A-2B, Fig. 8A-8B, paragraph [0056]-[0057]
wherein the openings in the second dielectric layer [204 or 804] expose regions of the first dielectric layer [208 or 808], and 
wherein second portions of the silicon containing layer [212 or 818] cover the regions of the first dielectric layer [208 or 808][paragraph [0041] “the deposition must be uniform over the entire wafer surface”, paragraph [0056], “the plasma is least selectively deposited on the top surface of the dielectric layer”];
wherein etching openings in the first dielectric layer [208 or 808] comprises etching through the second portions of the silicon containing layer [212 or 818] [Fig. 8C, paragraph [0057]].
Bencher et al. also discloses in Fig. 3B-3E
wherein the openings [y] in the second dielectric layer [312] expose regions of the first dielectric layer [304][Fig. 3B], and 
wherein second portions of the LTD layer [320] cover the regions of the first dielectric layer [304][Fig. 3C;
wherein etching openings in the first dielectric layer [304] comprises etching through the second portions of the LTD layer [320][Fig. 3D-3E].
Consequently, the combination of Ji et al. and Bencher et al. discloses the limitation of claim 13.

Regarding claim 22, Nakaune et al. discloses wherein the third dielectric layer comprises the oxide material [silicon oxide or the like]. Bencher et al. discloses an oxide layer is a LTD layer that can be formed by low temperature process. Thus, it would have been obvious to select the LTD material disclosed by Bencher et al. based on their suitability for use as the oxide material of the third dielectric. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US Pub. 20070026677) in view of Nakaune et al. (US Pub. 20070090090), Bencher et al. (US Pub. 20090111281) and Subramanian (US Pub. 20070196980) as applied to claim 9 above and further in view of Nakano et al. (US Pat. 9284642).
Regarding claim 15, Ji et al. and Bencher et al. fails to disclose
wherein depositing the LTD layer comprises performing a plasma-enhanced atomic layer deposition (PEALD) process using a plurality of precursors, wherein the plurality of precursors are free of O2.
Nakano discloses in column 1, lines 5-10, 60-67, column 2, column 4, column 5, column 6, lines 49-62
wherein depositing the LTD layer [oxide layer] comprises performing a plasma-enhanced atomic layer deposition (PEALD) process using a plurality of precursors [precursor containing Si or metal, CxOy and/or NxOy], wherein the plurality of precursors [precursor containing Si or metal, CxOy and/or NxOy] are free of O2.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Nakano into the method of Ji et al. and Bencher et al. to include wherein depositing the LTD layer comprises performing a plasma-enhanced atomic layer deposition (PEALD) process using a plurality of precursors, wherein the plurality of precursors are free of O2. The ordinary artisan would have been motivated to modify Ji et al. and Bencher et al. in the above manner for the purpose of providing suitable method for forming an oxide layer by PEALD and or PECVD in which oxidation of an underlying layer can effectively be inhibited, the generation of particles can effectively be inhibited and ignition of plasma can be stabilized without increasing RF power to be applied [column 1, lines 7-10, column 2, lines 6-22 of Nakano et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).   

Claims 16, 17, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US Pub. 20070026677) in view of Bencher et al. (US Pub. 20090111281), Mazur et al. (US Pub. 20040002217).
Regarding claims 16 and 18 and 26, Ji et al. discloses in Fig. 2A-2B, 8A-8C, a method comprising: 
forming an inter-layer dielectric (ILD) layer [208 or 808] over a semiconductor substrate [Si wafer][paragraph [0005], [0033], [0056]]; 
forming a mask layer [204 or 804] over the inter-layer dielectric (ILD) layer [208 or 808][paragraph [0033], [0056]];
patterning the mask layer [204 or 804] to form a first opening that exposes the inter-layer dielectric (ILD) layer [208 or 808], wherein the mask layer [204 or 804] has a first width between opposite surfaces of the mask layer [204 or 804] within the first opening [Fig. 2A, Fig. 8A, paragraph [0033], [0056]];
conformally depositing a spacer forming layer [212 or 818] on the mask layer [204 or 804], within the first opening, and on the exposed inter-layer dielectric (ILD) layer [208 or 808], wherein the spacer forming layer [212 or 818] has a second width between opposite surfaces of the spacer forming layer [212 or 818] within the first opening, wherein the second width is less than the first width [Fig. 2B, Fig. 8B, paragraph [0039]-[0041], [0056]]; and 
performing an etching process to etch through the spacer forming layer [818] on the exposed inter-layer dielectric (ILD) layer [808] and into the inter-layer dielectric (ILD) layer [808] to form a second opening in the inter-layer dielectric (ILD) layer [808], wherein the second opening in the inter-layer dielectric (ILD) layer [808] has the second width between opposite surfaces of the inter-layer dielectric (ILD) layer [808] within the second opening,  wherein top surfaces of the mask layer [804] remain covered by the spacer forming layer [818] after the etching process [Fig. 8C and paragraph [0057]].
Ji et al. fails to explicitly disclose
wherein the spacer forming layer is an oxide layer;
wherein conformally depositing the oxide layer comprises a process temperature of less than 200 oC. 
However, Ji et al. discloses in paragraph [0041] discloses the silicon containing protective layer is deposited using organosilicon compound including oxygen such as Si(OC2H5)4, thus it appears silicon containing protective layer is an oxide layer.
Bencher et al. discloses in Fig. 3C, paragraph [0031] 
wherein the spacer forming layer [320] is an oxide layer;
wherein conformally depositing the oxide layer [320] comprises a process temperature of less than 200 °C.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Bencher et al. into the method of Ji et al. to include wherein the spacer forming layer is an oxide layer; wherein conformally depositing the oxide layer comprises a process temperature of less than 200 °C. The ordinary artisan would have been motivated to modify Ji et al. in the above manner for the purpose of providing suitable alternative spacer forming material suitable to form a reliable mask for use in a subsequent etch process [paragraph [0031]-[0032] of Bencher et al.].
Ji et al. and Bencher et al. fails to explicitly disclose 
wherein depositing the oxide layer consumes portions of the mask layer, wherein after depositing the oxide layer, opposite surfaces of the mask layer within the first opening have a third width that is greater than the first width.
However, Ji et al. and Bencher et al. discloses the mask layer is a photoresist layer. Bencher et al. discloses the deposition of oxide layer comprising oxygen containing precursor such as ozone O3 which can react with photoresist layer and consumes portions of the photoresist mask layer. 
Paragraph [0058] of the original specification explicitly discloses “the change in width after depositing an LTD film as described herein may be as much as about 5 nm less than the change in width after depositing a dielectric film using an O2 precursor.” In other words, Applicant discloses that forming oxide layer using conventional methods (using O2 precursor) would also consume portions of the mask layer. And thus, it appears, if not, it is obvious that the deposition of oxide layer on the masking layer as disclosed by Ji et al. and Bencher et al. would result to “depositing the oxide layer consumes portions of the mask layer, wherein after depositing the oxide layer, opposite surfaces of the mask layer within the first opening have a third width that is greater than the first width.”    
Ji et al. fails to disclose 
the semiconductor substrate comprising an active device;
forming a contact to the active device in the second opening, comprising depositing a conductive material in the second opening.
Mazur et al. discloses in Fig. 3A-3C
the semiconductor substrate comprising an active device [FET];
forming a contact to the active device [FET] in the second opening [315], comprising depositing a conductive material in the second opening [315][paragraph [0043]].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Mazur et al. into the method of Ji et al. to include the semiconductor substrate comprising an active device; forming a contact to the active device in the second opening, comprising depositing a conductive material [metal contact] in the second opening. The ordinary artisan would have been motivated to modify Ji et al. in the above manner for the purpose of providing suitable substrate structure in the method of Ji et al. and apply Ji et al. method to form contact openings of sub lithographic size through the ILD to provide access to the FET thereunder; providing suitable subsequent processes after forming contact opening to provide electrical contact to the source and drain regions of a field effect transistor [paragraph [0037] and [0043] of Marzur].  

Regarding claim 17, Ji et al. and Bencher et al. fails to disclose 
wherein the third width is between 0.5 nm and 50 nm greater than the first width.
However, as stated above, Ji et al. and Bencher et al. discloses the mask layer is a photoresist layer. Bencher et al. discloses the deposition of oxide layer comprising oxygen containing precursor such as ozone O3 which can react with photoresist layer and consumes portions of the photoresist mask layer. Thus, it appears, if not, it is obvious that the deposition of oxide layer on the masking layer as disclosed by Ji et al. and Bencher et al. would result to “the third width that is greater than the first width.”   
Ji et al. further discloses in paragraph [0040] that the processing conditions for forming the silicon containing layer can be changed to vary the thickness of the silicon containing layer. Thus, it would be obvious that the third width is also changed due to the changing of processing conditions for forming the silicon containing layer/oxide layer. Note, there is no description of criticality of the claimed range. Thus, it would have been obvious to modify processing conditions for forming the oxide layer disclosed by Ji et al. and Bencher et al. to provide wherein the third width is between 0.5 nm and 50 nm greater than the first width. The ordinary artisan would have been motivated to modify Ji et al. and Bencher et al. in the manner set forth above for at least the purpose of optimization and routine experimentation to provide desired third width. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US Pub. 20070026677) in view of Bencher et al. (US Pub. 20090111281), Mazur et al. (US Pub. 20040002217) as applied to claim 16 above and further in view of Subramanian (US Pub. 20070196980).
Regarding claim 19, Ji et al. and Bencher et al. fails to explicitly disclose
wherein surfaces of oxide layer within the first opening have a smaller edge roughness than surfaces of the mask layer within the first opening.
However, the combination of Ji et al. and Bencher et al. discloses forming an oxide layer/spacer forming layer on a photoresist mask layer same as the claimed invention. Thus, it appears, if not, it is obvious that the combination of Ji et al. and Bencher et al. would result to “surfaces of oxide layer within the first opening have a smaller edge roughness than surfaces of the mask layer within the first opening” due to the deposition of the oxide layer layer/spacer forming layer on the photoresist mask layer.
For further support, Subramanian is cited.
Subramanian discloses in Fig. 2, paragraph [0001], [0003]-[0004], [0007], [0042]
wherein surfaces of spacer forming layer [230] within the first opening have a smaller edge roughness than surfaces of the mask layer [225] within the first opening.
Bencher et al. discloses spacer forming layer is oxide layer.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Subramanian into the method of Ji et al. and Bencher et al. to include wherein surfaces of oxide layer within the first opening have a smaller edge roughness than surfaces of the mask layer within the first opening. The ordinary artisan would have been motivated to modify Ji et al., and Bencher et al. in the above manner for the purpose of reducing line edge roughness to reduce/prevent undesirable effects in integrated circuit components [paragraph [0001], [0003]-[0004], [0007] of Subramanian.]. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US Pub. 20070026677) in view of Bencher et al. (US Pub. 20090111281), Mazur et al. (US Pub. 20040002217) as applied to claim 16 above and further in view of Nakano et al. (US Pat. 9284642).
Regarding claim 20, Ji et al. and Bencher et al. fails to disclose
wherein conformally depositing the oxide layer comprises forming a plasma from precursors, wherein the precursors are free of allotopes of oxygen.
Nakano discloses in column 1, lines 5-10, 60-67, column 2, column 4, column 5, column 6, lines 49-62
wherein conformally depositing the oxide layer comprises forming a plasma from precursors, wherein the precursors are free of allotopes of oxygen.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Nakano into the method of Ji et al. and Bencher et al. to include wherein conformally depositing the oxide layer comprises forming a plasma from precursors, wherein the precursors are free of allotopes of oxygen. The ordinary artisan would have been motivated to modify Ji et al. and Bencher et al. in the above manner for the purpose of providing suitable method for forming an oxide layer by PEALD and or PECVD in which oxidation of an underlying layer can effectively be inhibited, the generation of particles can effectively be inhibited and ignition of plasma can be stabilized without increasing RF power to be applied [column 1, lines 7-10, column 2, lines 6-22 of Nakano et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).   

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US Pub. 20070026677) in view of Nakano et al. (US Pub. 20150079311) and Bencher et al. (US Pub. 20090111281) as applied to claim 1 above and further in view of Kerrigan et al. (US Pub. 20180087150).
Regarding claim 23, Ji et al. and Nakano et al. fails to disclose 
wherein the plurality of precursors comprises an alcohol.
Kerrigan et al. discloses in paragraph [0230], [0234], [0248]-[0249], [0361], [0371] 
wherein the plurality of precursors comprises an alcohol.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kerrigan et al. into the method of Ji et al. and Nakano et al. to include wherein the plurality of precursors comprises an alcohol. The ordinary artisan would have been motivated to modify Ji et al. and Nakano et al. in the above manner for the purpose of providing suitable precursors for forming a silicon oxide layer [paragraph [0230], [0234], [0248]-[0249], [0361], [0371] of Kerrigan et al.]. 

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 9-10, 12-13, 15-20, 22-23, 25-26 have been considered but are moot in view of the new ground of rejection and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822